Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 12/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Applicant’s argue as it relates to claims 28-31 are noted; however, these claims remain withdrawn as lacking unity of invention (amended claims are not the elected method of forming, but a method of transferring per the explicitly requirements of the claims).  Additionally, see prior art rejection of record that illustrates that the common technical feature is known and therefore not a special technical features as required for unity of invention.

Response to Amendment
Applicant’s amendment, filed 12/13/2021, have been considered.  Claims 4-5, 9, 14-15, 17-27and 32-33 are cancelled.  Claims 1-3, 6-8, 10-13, 16 and 28-31 are pending with claims 28-31 withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-8, 10-13, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 step c requires “without the precursor”; however there are multiple precursors and it is unclear what precursor is foreclosed by this process step.
Regarding claims 3, 8 and 13, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 6, 7 and 12 includes improper markush groups, “one of A, B, C, D and E” should more reasonably be “one of A, B, C, D or E” or “one selected from the group consisting of A, B, C, D and E”
Dependent claims do not correct the deficiencies of the claims from which they depend and are thus similarly rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 and 16 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by US Patent Application Publication 20120304762 by Xu et al.
Claim 1:  Xu discloses a method of producing hexagonal boron nitride by chemical vapour deposition on a substrate (0001, “hexagonal crystal lattice”), the method comprising: 
(a) a step of heating the substrate at a first temperature for a first time (0004, “heated furnace reactor”, heating reactor would be required to achieve a already heated reactor);  
(b) a step of exposing the substrate to a precursor containing boron and a precursor containing nitrogen at a first partial pressure of the precursor(s) at a second temperature for a second time, wherein either a single precursor is used as the precursor containing boron and as the precursor containing nitrogen or different precursors are used as the precursor containing boron and the precursor containing nitrogen;  (0004, first period of time, NH3 and BCl3, Table I).
(c) a step of heating the substrate at a third temperature for a third time without the precursor (0032 “discontinuing the flow of both the ammonia gas and boron halide gas”);  and
 (d) a step of exposing the substrate to the precursors at a fourth temperature at a second partial pressure of the precursor(s) for a fourth time (0033, both reactants are supplied into the heated rector again).  See also Figure 2 and accompanying text.
Claim 7:  Xu discloses NH3 and BCl3, Table I.
 	Claim 16:  Xu discloses the same temperature (Examples).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu alone or with Zhao et al (Effect of precursor purity and flow rate on the CVD growth of hexagonal boron nitride) or Jang et al. (Synthesis and Characterization of Hexagonal Boron Nitride as a Gate Dielectric)
Xu discloses all that is taught above and discloses supplying the precursors in a first step together and stopping the flow of both precursors (see rejection above). Additionally, Xu discloses that multiple pulses, wherein different precursor pulses are pulsed off (0038) which would result in a step of exposing the substrate to the precursors at a lower precursor partial pressure (resulting from one precursor being turned off while the other is on versus both being on).  

Claim 3:  Xu discloses the amount of the precursors affect the deposition.  Additionally, Zhao and Jang each individual disclose the result effective nature of the partial pressure of the precursors.  Therefore determining the optimum amount (i.e. partial pressure) would have been obvious to one of ordinary skill in the art through routine experimentation.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 6, 8, 10-12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu as applied above and taken collectively with US Patent 9963346 by Suh et al.
Claim 6:  Xu discloses boron and nitrogen source that is taught by Suh (column 2, lines 44-47); however, Suh discloses an alternative to individual sources for h-BN includes supplying a single precursors including ammonia borane or borazine (column 5, lines 44-59) and therefore taking the references collectively, it would have been obvious to have used the known precursors for the known film with a reasonable expectation of predictable results.  The claim 
Claim 8 and 12:  Xu discloses all that is taught above; however, fails to disclose the claimed substrate.  However, Suh also discloses hBN formation and using metal substrate includes a Pt, Cu, Au (column 2, lines 50-52) and therefore taking the references collectively, using these known substrates for the formation of the hBN would have been obvious as predictable.
Claim 10-11:  Suh discloses preannealing the metal film that is initially polycrystalline to form what can reasonably be considered monocrystalline (column 5, lines 30-45) and discloses that such provides the benefits of increase the quality of BN and therefore it would have been obvious to have provides a single crystal form with a reasonable expectation of results.  Additionally, the claimed results of single crystal form is drafted as a result of performing step b and therefore since Xu with Suh makes obvious the polycrystalline Pt is subject to conditions that meet the requirements of step b, the examiner notes that the prior art must necessarily have the same results unless the applicant is performing specific process steps that are neither claimed or disclosed as being required.
Claim 13:  Xu discloses using any suitable temperature for the deposition and causing deposition; however, fails to disclose the claimed range.  Suh also discloses temperature ranges for the formation of boron nitride using similar precursors and discloses that such temperatures include 900 to 1050C (column 5, lines 10-12, 60-70).  Therefore, it would have been obvious as predictable to use a temperature as claimed to provide the boron nitride layer.  In the case prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu with Suh et al. and further with US Patent Application Publication 20110256386 by Shi et al.
Xu with Suh discloses preannealing the substrate to form what can reasonably be considered a single crystalline substrate.  However, at the least, Shi discloses hBN deposition and discloses annealing the metal substrate surface to form a single crystalline grain prior to hBN growth (0041-0042) and therefore taking the references collectively, it would have been obvious to have modified Xu with Suh to provide the single crystalline metal prior to hBN deposition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID P TUROCY/       Primary Examiner, Art Unit 1718